 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TONY ASBERRY,                                    Case No. 1:16-cv-01741-LJO-JDP
12                        Plaintiff,                      ORDER GRANTING IN PART PLAINTIFF’S
                                                          MOTION FOR COURT ASSISTANCE
13             v.
                                                          ECF No. 174
14       C. RELEVANTE, et al.,
15                        Defendants.
16

17            Plaintiff moves the court for access to the law library to prepare for trial. ECF No. 174.

18   Plaintiff’s trial date is currently set for July 7, 2020.1 ECF No. 119. As plaintiff is aware, see

19   ECF No. 113, the court has no jurisdiction over nonparties in this case and cannot order prison

20   personnel to provide him library access. However, to the extent that plaintiff is asking the court

21   to request (rather than order) the voluntary assistance of the litigation coordinator at his

22   institution, plaintiff’s request is granted.

23            Accordingly, the court requests the assistance of the litigation coordinator at plaintiff’s

24   institution to ensure that plaintiff is afforded adequate opportunities to access the library, to the

25   extent that doing so is consistent with institutional order and security. See Whitley v. Albers, 475

26
27
     1
       The district judge who is assigned to hear the case is retiring and so the trial may be
28   rescheduled.
                                                        1
 1   U.S. 312, 321-22 (1986). The clerk’s office is directed to serve a copy of this order on the

 2   litigation coordinator at Kern Valley State Prison.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     January 16, 2020
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 204.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
